Citation Nr: 1107724	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  05-33 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-
connected residual scarring of tympanic membrane, status post 
recurrent otitis media, right ear.  

2.  Entitlement to an initial increased evaluation for service-
connected thoracolumbar strain/degenerative disc disease (DDD) of 
the lumbar spine, rated as noncompensable prior to May 12, 2007 
and 10 percent disabling as of that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for thoracolumbar 
strain and residual scarring of tympanic membrane, status post 
recurrent otitis media, right ear.  Noncompensable evaluations 
were assigned for each disability, effective May 1, 2004.  The RO 
in St. Petersburg, Florida, currently has jurisdiction of the 
case.  

The claims were remanded by the Board in April 2008 for 
additional development and to address due process concerns.  More 
specifically, the RO/AMC was instructed to adjudicate a claim for 
service connection for a lumbar spine disorder that was 
inextricably intertwined with the issue of entitlement to an 
increased rating for the Veteran's service-connected 
thoracolumbar spine disability; to clarify whether an increased 
rating had been awarded for the Veteran's thoracolumbar spine 
disability and, if so, to indicate the effective date of that 
award; to obtain additional VA treatment records; and to schedule 
the Veteran for appropriate VA examinations.  The actions 
directed by the Board have been accomplished and the matters 
returned for appellate review.  

In a September 2010 rating decision, the Appeals Management 
Center (AMC) increased the rating assigned for the Veteran's back 
disability to 10 percent, effective May 12, 2007.  Despite the 
increased rating granted, the Veteran's appeal remains before the 
Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement (NOD) as to an RO decision 
assigning a particular rating, a subsequent RO decision assigning 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  This disability was also 
recharacterized as thoracolumbar strain/DDD of the lumbar spine, 
as reflected on the title page.  The RO also awarded service 
connection for L5 lumbar radiculopathy, right, and assigned a 10 
percent rating, effective from September 10, 2010.

FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum rating available 
under Diagnostic Code (DC) 6211 and exhibits no more than Level I 
hearing in his right ear.  

2.  Prior to October 31, 2005, the Veteran's service-connected 
thoracolumbar strain/DDD of the lumbar spine, was not manifested 
by forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; a combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; vertebral body fracture with loss of 50 percent 
or more of the height; or incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the past 
12 months.  

3.  As of October 31, 2005, the Veteran's service-connected 
thoracolumbar strain/DDD of the lumbar spine exhibited objective 
manifestations of localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.  

4.  The Veteran's service-connected thoracolumbar strain/DDD of 
the lumbar spine has not exhibited forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; a combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis; or 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months at any time 
during the appellate period.  

5.  The Veteran was assessed with lumbar radiculopathy, right 
leg, on May 27, 2009.  




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-connected 
residual scarring of tympanic membrane, status post recurrent 
otitis media, right ear, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, Tables VI and VII, 4.86, 4.87 DCs 
6201, 6211 (2010).

2.  The criteria for a compensable rating for service-connected 
thoracolumbar strain/DDD of the lumbar spine have not been met 
prior to October 31, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, DCs 5235-5243 (2010).

3.  The criteria for a rating of 10 percent, and no higher, for 
service-connected thoracolumbar strain/DDD of the lumbar spine 
have been met as of October 31, 2005.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, DCs 5235-5243 (2010).

4.  The criteria for a separate 10 percent rating for L5 lumbar 
radiculopathy, right, have been met as of May 27, 2009.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Note (1) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased ratings

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  Separate rating codes identify various disabilities.  38 
C.F.R. Part 4. In determining the current level of impairment, 
the disability must be considered in the context of the whole 
recorded history, including service medical records.  See 
generally 38 C.F.R. §§ 4.1, 4.2 (2010).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where the rating appealed is the initial rating assigned with a 
grant of service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for separate 
periods of time based on facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating disabilities of the musculoskeletal system, an 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated use 
of the joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40 (2010).

Service connection for residual scarring of tympanic membrane, 
status post recurrent otitis media, right ear, was granted with a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.87, DCs 6201 
and 6211, effective May 1, 2004.  See October 2004 rating 
decision.  

Service connection was originally established for thoracolumbar 
strain pursuant to 38 C.F.R. § 4.71a, DC 5237 with a 
noncompensable evaluation effective May 1, 2004.  See id.  The 
disability was subsequently recharacterized as thoracolumbar 
strain/DDD of the lumbar spine, in a September 2010 rating 
decision, which also granted a rating of 10 percent pursuant to 
38 C.F.R. § 4.71a, DCs 5237 and 5242, effective May 12, 2007.  
This action was undertaken following the Board's April 2008 
remand, which instructed the RO/AMC both to adjudicate a claim 
for service connection for lumbar spurs and DDD and degenerative 
joint disease (DJD) of the lumbar spine and to clarify whether it 
had intended to assign a 10 percent rating (as indicated in a 
June 2007 supplemental statement of the case (SSOC)) and, if so, 
to clarify the effective date of that award.  In light of the 
foregoing, the Board will determine whether the Veteran is 
entitled to a compensable rating for service-connected 
thoracolumbar strain/DDD of the lumbar spine between May 1, 2004 
and May 12, 2007 and a rating in excess of 10 percent as of that 
date.

The Veteran contends that he is entitled to an increased rating 
for his right ear disability because he has constant symptoms and 
discomfort.  He describes a continual feeling of fullness and 
experiencing intermittent almost-total loss of hearing when it 
occurs.  The Veteran reports that sounds are totally muffled and 
that he feels his inner ear and Eustachian tube are raw.  He 
describes experiencing constant irritating and sometimes painful 
pressure in his right middle ear and Eustachian tube.  The 
Veteran indicates that he has been advised to use an ear plug 
whenever he shaves, showers, swims or is otherwise exposed to 
water.  He asserts that it is not any hearing loss he is 
contesting but the constant pressure that causes a muffling, 
irritating feeling in his middle ear with pain, along with the 
frequent pressure and irritation in his Eustachian tube.  See 
November 2004 VA Form 21-4138; October 2005 VA Form 9.

The Veteran contends that he is entitled to an increased rating 
for his back disability because he has flare-ups several times a 
month that are accompanied by constant, stabbing pain, with the 
symptoms persisting at times for an entire day.  He describes 
pain in the lower back, right hip and down his right leg, which 
he reports as a daily occurrence of slight to moderate pain that 
occasionally presents as more painful, with tingling or numbness 
in his leg.  During those more extreme episodes, the Veteran 
indicates that he finds it difficult to stand or walk.  The 
Veteran also indicates that his back disability is so disabling 
that, at times, he cannot get up out of bed, stand or sit.  He 
also reports decreased flexion and extension of his back.  See VA 
Forms 21-4138 dated November 2004 and February 2007; October 2005 
VA Form 9.  

DC 6201 provides that chronic nonsuppurative otitis media with 
effusion (serous otitis media) is to be rated based on hearing 
impairment.  DC 6211 provides a maximum noncompensable evaluation 
for perforation of the tympanic membrane.  

The assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
numeric designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Evaluations range from noncompensable (zero percent) to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests together 
with the average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  See 38 C.F.R. § 4.85 (2010).  

To evaluate the degree of disability, the rating schedule 
establishes eleven (11) auditory acuity levels, designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and 
VII (DC 6100) (2010).  Section 4.86 provides an alternative 
rating method which may be used for certain defined "exceptional 
patterns of hearing impairment."  Neither provision of Section 
4.86, however, applies in this case.  

Section 4.85(a) requires that an examination for hearing loss be 
conducted by a state-licensed audiologist, and must include both 
a controlled speech discrimination test (Maryland CNC test) and a 
pure tone audiometry test.  Examinations must be conducted 
without the use of hearing aids.  Section 4.85(c) indicates that 
Table VIA, "Numeric designation of Hearing Impairment Based Only 
on Puretone Threshold Average," will be used when the examiner 
certifies that use of the speech discrimination test is not 
appropriate because of inconsistent speech discrimination scores.  
Section 4.85(f) indicates that if impaired hearing is service-
connected in only one ear, in order to determine the percentage 
evaluation from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment of I, 
subject to the provisions of § 3.383 of this chapter.  

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome (IDS) when 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and Injuries 
of the Spine.  See Schedule for Rating Disabilities; The Spine, 
68 Fed. Reg. 51, 454 (Aug. 27, 2003), now codified at 38 C.F.R. § 
4.71a, DCs 5235-5243 (2010).  These criteria are to be applied 
irrespective of whether there are symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the affected area of 
the spine, id., and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine."  68 
Fed. Reg. at 51, 455 (Supplementary Information).  Any associated 
objective neurologic abnormalities including, but not limited to, 
bowel or bladder impairment, are to be rated separately from 
orthopedic manifestations under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Note (1) (2010).

In pertinent part, the General Rating Formula for Diseases and 
Injuries of the Spine provides a 10 percent rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a (2010).  

Ratings in excess of 20 percent are provided for forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine (40 percent); for 
unfavorable ankylosis of the entire thoracolumbar spine (50 
percent); and for unfavorable ankylosis of entire spine (100 
percent).  Id.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  See 
also Plate V, 38 C.F.R. § 4.71a (2010).

Under the criteria governing disabilities of the lumbar spine, 
IDS is to be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula for 
Rating IDS Based on Incapacitating Episodes.  This formula 
provides a rating of 10 percent for IDS with incapacitating 
episodes having a total duration of at least 1 week but less than 
2 weeks during the past 12 months; a rating of 20 percent for IDS 
with incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months; a 40 
percent rating for IDS with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months; and a 60 percent rating for IDS with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a (2010).  An 
incapacitating episode is defined as a period of acute signs and 
symptoms due to IDS that requires bed rest prescribed by a 
physician and treatment by a physician.  See 38 C.F.R. § 4.71a, 
Note (1) (2010).

The Veteran underwent a VA compensation and pension (C&P) audio 
examination in June 2004, at which time he reported recurring 
problems with this right ear for infections and feelings of his 
hearing being muffled.  He indicated that he had been treated 
with antibiotics and ear drops at times.  The Veteran did not 
describe vertigo.  The authorized audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
15

The pure tone threshold average in the right ear was 9 and speech 
audiometry revealed speech recognition ability of 96 percent.  
The examiner reported that diagnostic results revealed that 
hearing was within normal limits and word recognition ability was 
excellent.  The right ear revealed positive middle ear pressure 
and reflexes were equivocal.  The diagnosis was hearing within 
normal limits; no recommendations were made.  

The Veteran also underwent a VA C&P joints examination in June 
2004 that incorporated an examination of his lumbar and thoracic 
spine segments.  In pertinent part, he denied any instability, 
incoordination, weakness or fatigability of either the thoracic 
or lumbosacral spine and also denied any motor or sensory loss, 
focal neurologic deficit, and changes in bladder or bowel habits.  
The Veteran also denied any specific flare-ups except with 
persistent boring pain on prolonged standing, prolonged sitting 
with bending, stooping, squatting, and lifting greater than about 
20 pounds.  Physical examination of the thoracolumbar spine 
showed no significant rib hump or other evidence of significant 
thoracolumbar scoliosis.  Range of motion testing revealed 
flexion to 90 degrees, extension to 20 degrees, bilateral 
rotation to 45 degrees, and bilateral lateral bending to 20 
degrees.  Deep tendon reflexes were 2+ and symmetrical at the 
patellar tendon and at the Achilles.  Motor strength was 5/5 in 
all groups of both lower extremities and sensation was intact to 
light touch in all dermatomal distributions.  The Veteran 
exhibited negative straight-leg raising sign, bilaterally, to 80 
degrees.  The examiner noted that thoracic and lumbar spine x-
rays had been taken and diagnosed the Veteran with chronic 
intermittent thoracolumbar strain.  The examiner also noted that 
thoracic and lumbar examination was normal and the Veteran had 
minimal functional impairment.  The thoracic and lumbar spine 
range of motion and joint function was not additionally limited 
by pain, fatigue, weakness or lack of endurance following 
repetitive use and x-rays were reported as normal.  

The June 2004 x-rays of the Veteran's thoracic and lumbar spine 
segments are of record.  The impression for the former was mid-
thoracic scoliosis convexity to the left; small anterior 
osteophytes T9-10; remainder of the thoracic spine is 
unremarkable.  The impression for the latter was width of 
posterior L5-S1 disc space lower normal; remaining vertebral 
bodies and intervertebral disc spaces are well-maintained; no 
spondylolysis or spondylolisthesis; no significant radiographic 
abnormality identified.  See imaging reports.  

The Veteran also underwent a VA C&P general medical examination 
in June 2004.  In pertinent part, he reported repeated right ear 
infections about twice per year and he indicated that his hearing 
on the right side is affected in that sounds are muffled.  The 
Veteran also reported a pressure sensation from the inside to the 
outside.  Physical examination of the Veteran's ears revealed 
that the right tympanic membrane was scarred but that the ear 
canal was normal.  Neurological testing revealed motor strength 
of the major muscle groups of four extremities was 5/5; sensory 
testing was within normal limits and deep tendon reflexes were 
physiologic.  The Veteran was diagnosed, in pertinent part, with 
chronic, recurrent otitis media, right ear, with residual 
scarring of the tympanic membrane.  

The Veteran was seen in December 2004, at which time he reported 
being bothered by chronic right ear problems, to include 
intermittent, daily pressure behind his left [sic] ear and 
hearing loss.  The Veteran denied any ear drainage but reported 
it felt like "cotton" inside his right ear with a muffled sound 
at times.  He also reported a history of lumbar spurs, some low 
back pain that occasionally went down his right leg, which was 
described as intermittent three to four times per month, and 
sharp pain once a month and down the lateral thigh.  Neurological 
examination revealed no new focal deficits and no sensory or 
balance changes.  Physical examination of the external ear canals 
revealed no erythema or lesions.  The tympanic membrane on the 
right side revealed a retracted ear drum and decreased light 
reflex.  The Veteran's extremities revealed that dorsalis pedis 
and posterior tibial pulses were 2+/4+ and foot sensation was 
normal.  The impression was right ear pressure/partial hearing 
loss and lumbar spur history/intermittent right low back pain 
radiating to right lateral thigh.  See Sarasota physician note 
and addendum.  

A January 2005 x-ray of the Veteran's lumbar spine revealed 
slight scoliosis to the left and minimal disc space narrowing and 
minimal osteophytosis.  The impression was minimal degenerative 
changes present.  See radiology report.  

The Veteran was seen in January 2005 with complaint of chronic 
right ear problems.  He reported a history of otitis media, 
occasional otalgia/pressure behind the right ear, and a 
"muffled" sound in the right ear.  Otoscopy revealed that the 
canals were clear and dry.  Tympanic membranes were visualized 
and the right appeared dull and possibly retracted.  Immittance 
measures revealed normal pressure and static compliance in both 
ears; the examiner was unable to obtain reliable ipsilatereal 
reflex in the right ear due to compliance fluctuations.  The 
Veteran was assessed with right ear hearing within normal limits.  
See audiology consult.  

The Veteran underwent a VA C&P joints examination in March 2005, 
at which time he reported that his lumbosacral spine condition 
was generally unchanged over the last six months.  The Veteran 
indicated that the pain was almost constant with occasional 
radiation down the posterolatereal aspect of the right leg to the 
level of his toes.  He denied any bowel or bladder incontinence 
and noted that pain was increased with prolonged sitting.  The 
Veteran also denied any effect on walking and the use of any 
assistive devices or treatment.  He did indicate that while 
working as a shipping and receiving manager, he avoids lifting 
heavy objects, although he did indicate he was able to lift 30 to 
40 pounds.  The Veteran also indicated that daily activities were 
affected in that he could not drive greater than two hours 
without having to rest.  He denied any flare-ups or 
incapacitation.  

Physical examination revealed no scars, spasm or paravertebral 
tenderness and straight leg raise was negative.  There was no 
lower extremity weakness or atrophy; deep tendon reflexes were 
equal bilaterally; and there was no sensory loss to pinprick or 
fine touch.  Range of motion testing revealed flexion to 90 
degrees and extension, bilateral rotation, and bilateral lateral 
bending all to 30 degrees.  There was no pain with range of 
motion and no additional range of motion loss due to pain, 
weakness, fatigue or lack of endurance following repetitive use.  
The impression was lumbar disc disease.  

The Veteran was seen in June 2005 for an ear, nose and throat 
(ENT) consult, at which time he reported marked pressure 
sensation in the right ear.  Examination revealed that external 
ears were within normal limits; right ear had otitis externa with 
open canal but there was no sign of middle ear disease.  There 
were a few small dots of calcification on the tympanic membrane 
but no perforation.  The assessment was otitis externa, right 
ear, and lack of audiological findings.  A June 2005 surgery ENT 
note reports that the Veteran still had a pressure sensation of 
the right ear.  Examination revealed that the right ear canal was 
still irritated with signs of trauma.  On questioning, the 
Veteran reported putting strips of cotton in the ear to hold 
medication in.  

An August 2005 surgery ENT note reveals that the Veteran was 
still reporting marked pressure sensation of the right mastoid.  
Examination of the right ear revealed mild otitis externa but 
open canal.  The tympanic membrane was clear with good light 
reflex and no mastoid tenderness.  A CT of the mastoids was 
ordered.  

A September 2005 CT scan of the temporal bones revealed that the 
orbits had a normal appearance and that included portions of the 
posterior fossa and brain had a normal appearance.  The mastoid 
air cells were well opacified, no air fluid levels or 
consolidation was seen, and the included portions of the 
paranasal sinuses had a normal appearance.  The impression was no 
evidence of mastoiditis or other abnormality.  See radiology 
report.  

A September 2005 surgery ENT note reveals that the Veteran 
returned for follow up after CT of the temporal bones to rule out 
mastoiditis or cholesteatoma.  The examiner noted that the scan 
showed clear mastoid air cells, no middle ear tumor and no bony 
deformity.  

The Veteran was seen in October 2005, at which time he reported 
pain radiating down his leg on occasion, which he described as 
stabbing, and residual scarring of the right eardrum with 
pressure.  The most painful was the inner ear pressure and 
Eustachian tube pressure.  Examination revealed right tympanic 
membrane scarring, no obvious deformities or abnormalities of his 
back, and no kyphoscoliosis.  The examiner did note mild right 
sacroiliac tenderness, gluteal fold, sciatic notch tenderness, 
and good range of motion of the lumbar spine.  Pressure on the 
right sacroiliac helped pain.  An injection into three sites at 
the tender sacroiliac joint was administered with relief of pain 
but slight right lateral calf tingling after the injection.  Gait 
was normal and there was no further sacroiliac tenderness after 
the injection.  Pedal pulses were palpable in the Veteran's 
extremities and there were no gross neurological deficits noted.  
The Veteran was diagnosed with right sacroiliac dysfunction and 
right Eustachian tube dysfunction.  See BP PC office visit note.  

The Veteran was referred to physical therapy with low back pain 
in November 2005.  He indicated that pain since a 1992 injury had 
progressively gotten worse and pointed to the right side of the 
lumbar spine as painful.  He described it as constant, 
dull/stabbing and rated it at a level four-five out of ten at 
present with a level three being the best and a level six being 
the worst.  Activities that increased pain were reported as 
prolonged standing; activities that decreased pain were reported 
as walking and moving around.  The Veteran reported that he was 
fairly active and performed stretching exercises on his own.  In 
pertinent part, physical examination revealed bilateral lower 
extremity range of motion and strength were within full limits on 
all motions; lumbar spine range of motion was 100 percent for 
flexion, extension, and bilateral side bending; sensation was 
intact to light touch in the bilateral lower extremities; and 
there was mild tenderness to palpation in the right sacral 
sulcus.  The examiner noted that x-rays revealed minimal DJD in 
the lumbar spine and that the Veteran presented with anterior 
rotation of the right inominate.  Rehabilitation potential was 
noted to be fair.  See consult PMR PT note.  

In February 2006, the Veteran was seen for management of ongoing 
right back and sacroiliac problems and right ear pain.  
Examination revealed his right tympanic membrane was bulging out 
and that there was white increased scar and questionable 
cholesteatoma in the upper aspect.  There were no obvious 
deformities or abnormalities of his back but the examiner noted a 
hypermobile left sacrum, right paraspinal increased tone, 
scoliosis, and one hemisacrum sagging slightly.  No gross 
neurological deficits were noted.  The impression was left 
sacroiliac hypermobility with compensatory right scoliosis low 
back strain and right ear Eustachian tube dysfunction with 
questionable early cholesteatoma.  See BP PC office visit note.  

The following month it was reported that the Veteran had not 
followed up with the physical therapist who saw him for an 
initial evaluation in November 2005.  The Veteran indicated that 
low back pain was still present and reported that he had been 
doing ball exercises but had forgotten the belt exercises.  He 
pointed to the right side of his lumbar spine as painful and 
described the pain as constant, dull/shooting/stabbing/sharp.  
His current level of pain was at four and he reported a level two 
at best and a level six at worst.  Prolonged standing was noted 
to increase pain and walking and moving around were noted to 
decrease it.  In pertinent part, physical examination revealed 
bilateral lower extremity range of motion and strength were 
within full limits on all motions; lumbar spine range of motion 
was 100 percent for flexion, extension, and bilateral side 
bending; sensation was intact to light touch in the bilateral 
lower extremities; and there was mild tenderness to palpation in 
the right sacral sulcus.  The examiner noted that moderate 
scoliosis was present, convex to the left and that the Veteran 
presented with anterior rotation of the right inominate.  The 
examiner also noted that scoliosis appeared to be playing a 
significant role in the Veteran's pain.  See March 2006 consult 
PMR PT note.  

A March 2006 audiology consult revealed that the Veteran denied 
any changes in hearing but reported experiencing lightheadedness 
that persisted for several hours every time he stood up about 
three weeks prior.  He denied vertigo.  The Veteran also denied 
chronic ear infections and the examiner noted no medical problems 
significant for auditory/vestibular pathway involvement were 
identified.  Otoscopy revealed non-occluding cerumen and scarring 
on the right tympanic membrane.  Tympanometry was significant for 
positive pressure in the right ear and ipsilateral acoustic 
reflex thresholds could not be determined due to fluctuations in 
compliance in the right ear.  Hearing was reported as within 
normal limits and the assessment was results consistent with 
normal hearing bilaterally.  The examiner noted that immittance 
testing was suggestive of Eustachian tube dysfunction and that 
significant positive pressure may be contributing to otalgia 
reported by the Veteran.  

An April 2006 audiology progress note reveals that the Veteran 
reported intermittent otalgia in the right ear.  Otoscopy was 
unremarkable but distortion product otoacoustic emission testing 
revealed results consistent with abnormal cochlear function, 
specifically outer hair cell loss.  There was no evidence of any 
central auditory system disease to the level of the pons.  

The Veteran was seen in the primary care clinic in June 2006, at 
which time it was noted that he had difficulty with hearing and 
that he complained of a burning sensation in the lumbosacral 
spine.  The Veteran denied dizziness/vertigo.  Physical 
examination of his ears revealed gray tympanic membrane, clearly 
visible landmarks, clear canals and no discharge.  Brachial, 
pulse-dorsalis pedis and posterior tibialis were intact and 
musculoskeletal examination revealed no joint deformities.  
Neurological examination revealed no focal motor or sensory 
deficits present and deep tendon reflexes were 2+ and equal, 
bilaterally.  The Veteran was assessed with scoliosis, 
osteoarthritis of the lumbar spine with history of spurs, and 
partial hearing loss-cochlear outer hair cell damage.  See 
ambulatory care note.  

A September 2006 x-ray of the Veteran's lumbosacral spine 
revealed, in pertinent part, mild scoliosis, which may be 
positional, and slight loss of disc height and osteophytes 
formation most prominent at L4-5 and L2-3.  There was no 
fracture, dislocation or discrete bony lesion and the impression 
was mild degenerative findings.  See radiology report.  

The Veteran presented to the primary care clinic in December 2006 
with complaint of low back pain with radiculopathy to the right 
hip/leg.  Examination revealed positive paraspinal edema and 
tenderness in the right lumbar area, decreased flexion/extension 
due to pain (with no measurements provided), positive straight 
leg raise of the right leg and 2+ deep tendon reflexes of the 
bilateral lower extremities.  The assessment was low back pain 
with sciatic symptoms.  See ambulatory care note.  A subsequent 
December 2006 magnetic resonance imaging (MRI) of the Veteran's 
lumbar spine contained an impression of multilevel DDD most 
pronounced at L5-S1 where there is a small focal central disc 
protrusion which does not cause significant spinal canal 
stenosis; disc bulge and posterior osteophytes causes the right 
greater than left foraminal and lateral recess stenosis; 
degenerative facet joint hypertrophic osteoarthropathy.  See 
radiology report.  

The Veteran presented in March 2007 for evaluation of low back 
pain.  He reported that pain was variable in intensity but 
constant.  He described it as aching to sharp and stabbing with 
intermittent radiation down the right leg with numbness to the 
dorsum of the right foot.  The Veteran indicated that pain was 
sometimes worse with activity such as during sex and prolonged 
sitting/standing.  He rated his pain on average between a level 
four and six out of ten and reported wearing a 1/4 inch heel lift 
on the right.  The Veteran noted that he had briefly attended 
physical therapy in 2004 and that he intermittently took aspirin 
or Motrin several times per week for pain.  Physical examination 
revealed 5/5 strength, 2+ deep tendon reflexes, sensation to 
pinprick intact, straight leg raise with localized back pain on 
the right, tenderness along the right sacroiliac joint and low 
lumbar paraspinals, and increased pain with facet loading and 
lumbar extension.  The Veteran was assessed with chronic low back 
pain with DDD, facet arthropathy and right sacroiliac joint 
dysfunction.  It was noted that the Veteran's pain appeared 
stable.  See physical medicine rehab consult note.  A TENS unit 
was subsequently issued.  See March 2007 physical therapy consult 
note.  

The Veteran underwent a VA C&P spine examination on May 12, 2007, 
at which time he reported pain radiating to the right leg and off 
and on numbness in his bilateral lower extremities.  He also 
reported lumbar spine pain on a constant basis that was sharp and 
at a level six out of ten.  The Veteran denied stiffness, 
weakness, flare-ups and current medication.  He indicated that he 
did have a history of incapacitating episodes and reported one 
over the last year that lasted three days, but he denied bed rest 
prescribed by a physician.  The Veteran also denied numbness, 
bowel and bladder complaints, the use of an assisted device for 
walking, unsteadiness, a history of falls, and a history of 
surgery.  He reported that he could walk for an unlimited 
distance and that he was able to transfer, but noted that his 
spine disability affected activities of daily living, to include 
recreational activities and driving, and his occupation in that 
it limits his performance at work.  

Physical examination revealed that posture was erect; gait was 
normal; position of the head was erect; curvature of the spine 
was normal; and symmetry was normal.  The examiner noted the 
absence of spasm and tenderness to palpation and reported 
negative straight leg raise test, no non-organic physical 
findings, and no sensory or motor changes.  Deep tendon reflexes 
were normal in the bilateral upper and lower extremities, 2/4.  
Range of motion testing of the thoracolumbar spine revealed 
flexion to 80 degrees and extension, bilateral lateral flexion, 
and bilateral lateral rotation to 20 degrees.  There was no 
change with repetition but left lateral rotation increased to 30 
degrees.  The examiner noted that pain began at 70 degrees of 
flexion, 20 degrees of extension and left lateral flexion, and 15 
degrees of right lateral flexion.  There was no pain with 
bilateral lateral rotation.  The examiner indicated that range of 
motion was reduced due to pain but not fatigue, weakness or lack 
of endurance.  The spine was not ankylosed and there were no 
vertebral fractures.  The examiner reported the findings on the 
December 2006 MRI and diagnosed the Veteran with chronic lumbar 
strain and lumbar osteoarthropathy.  

The Veteran was seen in August 2008 with chief complaint of 
chronic low back pain.  He indicated that the TENS unit was not 
helping much so he planned to return it.  The Veteran reported 
occasional pain down the right leg, indicated that his back was 
better that day, and denied weakness or numbness in the legs.  He 
also reported chronic scarring of the right ear tympanic membrane 
that occasionally causes pressure but no vertigo, nausea or loss 
of balance.  Examination revealed scarring of the right tympanic 
membrane but no redness.  Light reflex was present and there was 
no cerumen.  Examination further revealed that the pulses in the 
Veteran's extremities were 2+ and even, the joints, muscles and 
back were nontender, and leg raises were normal.  The examiner 
also noted full range of motion.  The assessment was DJD of the 
lumbosacral spine and right ear discomfort but not infected.  
Questionable serous otitis media was noted.  See ambulatory care 
note.  

The Veteran was seen in February 2009 with chief complaint of 
chronic low back pain.  He indicated that the pain flared at 
times but was non-radiating with no weakness or numbness in the 
legs.  The Veteran again noted that the TENS was not helping and 
it was also reported that he refused therapy and was taking 
ibuprofen as needed.  Examination revealed nontender joints and 
muscles and that pulses in the extremities were 2+ and even.  
Examination of the back revealed that the low back was not tender 
but had reduced range of motion of flexion (without measurement 
provided).  The Veteran had trouble bending and squatting and 
straight leg raises were both positive.  The examiner noted that 
the Veteran bore full weight throughout and that gait was steady.  
The assessment was DDD of the low back with chronic pain.  See 
ambulatory care note.  

The Veteran was referred to outpatient physical therapy in March 
2009 for low back pain.  He indicated that he had physical 
therapy once before for one or two visits and stated that his 
back pain was getting progressively worse and was more frequent 
and more intense.  Posture was reported as very slouched with S 
curve scoliosis in mid to low thoracic spine.  The examiner also 
noted flat lumbar lordosis and right iliac crest higher in 
standing.  Lumbar range of motion was forward bend 100 percent 
with reversal of lordosis, back bend 50 percent increases pain, 
right side bend 50 percent with movement stopping in upper lumbar 
spine, left side bend 100 percent, bilateral rotation 75 percent.  
Strength was reported as within normal limits in the bilateral 
lower extremities and sensation was intact to light touch.  The 
Veteran reported right lower extremity radicular 
numbness/tingling down the posterior thigh to the distal portion 
of the ankle.  Straight leg raise was positive on the right; 
hypertonicity was noted in the bilateral erector spinae; gait was 
within normal limits with no antalgic pattern noted; and pain was 
reported at a constant four to five level out of ten that 
increased to level seven or eight with prolonged sitting and 
standing.  The assessment was long standing back pain with 
decreased lumbar range of motion, decreased lower extremity 
flexibility, poor postural awareness, S curve scoliosis and 
hypertonicity in bilateral erector spinae.  It was noted that the 
Veteran would benefit from outpatient physical therapy two times 
a week for four to five weeks to improve pain with functional 
mobility but that the Veteran's motivation appeared low such that 
rehabilitation potential was questionable.  See physical therapy 
consult note.  Subsequent treatment records reveal that the 
Veteran underwent physical therapy through March 2009 and on one 
occasion in April 2009.  See physical therapy notes.  

The Veteran reported that he continued to have lower back pain 
that flared up at times in May 2009.  It was noted that he had 
gone through therapy and that pool therapy had been suggested but 
he refused.  He also refused any new medication at that time.  
The Veteran reported no tingling in his feet most days but 
indicated that he had some radiation of pain down the right thigh 
some days.  Examination revealed extremity pulses were 2+ and 
even, nontender joints and muscles and normal gait.  The 
assessment was chronic low back pain due to DDD.  See ambulatory 
care note.  

The Veteran was seen in August 2009 with chief complaint that his 
right ear felt blocked.  He indicated that his hearing was 
affected but denied pain, though he reported some morning 
discomfort in the right ear.  Examination of the Veteran's right 
ear revealed a swollen, red tympanic membrane without tenderness 
in the canal and without cerumen buildup.  The Veteran was 
assessed with right mild otitis media.  See ambulatory care note.  

A February 2010 ambulatory care note reveals that the Veteran was 
seen with complaint involving his right ear.  He reported 
occasional right ear pain but no congestion and denied vertigo.  
Examination of the right ear revealed a swollen tympanic membrane 
but good light reflex.  The tympanic membrane was not red.  The 
Veteran was assessed with serous otitis media in the right ear.  

The Veteran underwent a VA C&P ear disease examination in April 
2010, at which time his claims folder and medical records were 
reviewed.  He reported recurrent intermittent otitis media with 
the last episode occurring in February 2010.  The Veteran also 
reported a history of ear pain located in the right ear.  He 
indicated that it was not constant but occurred about two to 
three times a week and could last days.  The Veteran also 
reported hearing loss and a history of balance/gait problems 
which occurred monthly and could last hours.  He denied vertigo 
or dizziness, ear discharge, and ear pruritis.  Physical 
examination revealed no deformity of the auricle, normal external 
canal, no aural polyps, normal tympanic membrane and mastoids, no 
complication of ear disease or secondary conditions, no evidence 
of middle or inner ear infection, no hearing loss and no signs of 
a staggering gait or imbalance.  The Veteran was diagnosed with 
recurrent otitis media, normal exam today.  

The Veteran also underwent a VA C&P audio examination in April 
2010, at which time his medical records were reviewed.  He 
reported a history relating to hearing loss/difficulty to include 
ear infections of the right ear, the last one in February 2010, 
Eustachian tube problems and a history of a perforated right 
tympanic membrane.  The authorized audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
35
25

The pure tone threshold average in the right ear was 26.25 and 
speech audiometry revealed speech recognition ability of 100 
percent.  The examiner reported that tympanometry indicated 
significant negative middle ear pressure bilaterally, right 
greater than left, and that acoustic stapedial reflex testing was 
attempted but results could not be obtained in either ear due to 
probe seal difficulties.  Otoscopy revealed clear external 
auditory canals and that the right tympanic membrane was 
retracted.  The Veteran was diagnosed with right ear hearing 
loss, not disabling (per 38 C.F.R. § 3.385).  

The Veteran was seen in ambulatory care in May 2010 with report 
of more back pain that was radiating down his right leg when 
sitting on his right buttock or with prolonged walking.  He also 
reported right thigh numbness and tingling below the right knee.  
Examination revealed pulses in the extremities were 2+ and even, 
joint and muscles were nontender, the low back was not tender but 
range of motion was decreased (reduced flexion without 
measurements), deep tendon reflexes were reduced in the right 
patella, sensation and motor function were normal, and the 
Veteran could squat better than bending.  The assessment was 
flare up of chronic low back pain; lumbar radiculopathy right 
leg; neuropathic pain.  

The Veteran was again seen in ambulatory care in June 2010 
related to his back.  It was noted that he was there to obtain 
the results of a recent MRI which showed some progression of his 
disc disease.  The examiner noted the absence of any spinal 
stenosis but reported multilevel disc bulging and foraminal 
stenosis.  The Veteran reported continued pain that radiated to 
the right leg.  Examination revealed pulses in the extremities 
were 2+ and even, joint and muscles were nontender, the low back 
exhibited pain but was not locally tender, range of motion was 
reduced on flexion, and straight leg raises were negative.  The 
assessment was DDD and DJD of the lumbosacral spine worse.  

The Veteran underwent a VA C&P spine examination in September 
2010, at which time his claims folder and medical records were 
reviewed.  He reported that pain in the thoracic area was 
intermittent and had not occurred for six months.  Pain in the 
lumbar region was constant and ranged from a level two to a level 
nine out of ten.  The Veteran also reported pain down the right 
leg for 15 years that he described as constant, increasing in 
severity and following L5 on the right.  The Veteran reported 
flare-ups of the thoracolumbar spine, which he described as 
severe with a frequency of about two to three times per year and 
a duration of two days.  Precipitating factors were unknown; 
alleviating factors were reported as heat and rest.  The Veteran 
indicated that he could not perform routine activities or chores 
during a flare-up.  He denied a history of urinary incontinent, 
urinary urgency, urinary retention requiring catheterization, 
urinary frequency, nocturia, fecal incontinence, obstipation, 
erectile dysfunction, leg or foot weakness, and unsteadiness and 
falls, but reported a history of numbness and paresthesias.  The 
examiner noted the right leg L5 dermatome was affected 
constantly.  The Veteran also denied a history of fatigue and 
weakness but reported decreased motion, stiffness, spasm and 
spine pain located in the thoracolumbar spine which was constant, 
sharp, mild to severe, and occurred daily.  The examiner reported 
radiation of pain to the right leg L5 dermatome and described the 
type of radiating pain as numbness (no significant pain).  The 
Veteran reported incapacitating episodes of spine disease but the 
examiner noted there were no incapacitating episodes of 
thoracolumbar pain in the past year where the Veteran was placed 
on bed rest by a physician.  The Veteran denied the use of 
devices/aids and indicated that he was limited to walking up to 
one mile.  

Physical examination of the spine revealed normal posture, head 
position and gait and symmetry in appearance.  There was no 
gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse 
lordosis, list, scoliosis or thoracolumbar spine ankylosis.  
Physical examination of the muscles of the spine revealed 
bilateral spasms and tenderness but no atrophy, guarding, pain 
with motion or weakness.  The muscle spasm, localized tenderness 
or guarding was not severe enough to be responsible for abnormal 
gait or abnormal spinal contour.  Range of motion testing of the 
thoracolumbar spine revealed flexion to 90 degrees, extension and 
bilateral lateral flexion to 25 degrees, and bilateral lateral 
rotation to 30 degrees.  There was objective evidence of pain on 
active range of motion but no objective evidence of pain 
following repetitive motion or additional limitations after three 
repetitions.  

A detailed reflex examination revealed normal bilateral knee and 
ankle jerk and normal bilateral plantar flexion.  The Veteran's 
left lower extremity was normal to vibration, position sense, 
pain or pinprick and light touch and was without dysesthesias, 
but the right lower extremity revealed decreased pain or pinprick 
and decreased light touch affecting the L5 dermatome.  The right 
lower extremity had normal vibration and position sense and no 
dysesthesias.  A detailed motor examination revealed normal 
bilateral hip and knee flexion and extension, normal bilateral 
ankle dorsiflexion and bilateral ankle plantar flexion, and 
normal great toe extension, bilaterally.  Muscle tone was normal 
and there was no muscle atrophy.

The examiner reported pain on range of motion of the 
thoracolumbar spine at 70 degrees of flexion, at 25 degrees of 
extension, at 15 degrees on left lateral flexion and at zero to 
30 degrees on left lateral rotation.  There was no pain on right 
lateral flexion or lateral rotation.  The examiner reported 
objective evidence of grimacing.  

A June 2010 MRI of the lumbar spine was reported and contained an 
impression of interval slight progression of mild degenerative 
changes with increased minimal to mild foraminal stenosis at L3-4 
and L4-5 levels; stable mild to moderate foraminal narrowing seen 
at L5-S1.  A September 2010 x-ray of the thoracic spine contained 
an impression of mild scoliosis; otherwise unremarkable, and a 
September 2010 x-ray of the lumbar spine contained an impression 
of mild spondylosis; otherwise unremarkable.  

The Veteran was diagnosed with thoracolumbar strain; DDD/DJD of 
the lumbar spine; and right sided L5 lumbar radiculopathy 
secondary to DDD of the lumbar spine.  It was noted that the 
thoracolumbar spine condition/strain effected the Veteran's usual 
occupation and resulted in work problems due to pain on 
standing/walking and effected occupational activities due to 
decreased mobility and pain.  There were also effects on usual 
daily activities in that sports were prevented (no baseball 
secondary to back condition); moderate effects on exercise and 
chores were also noted.  

The Board finds the Veteran's report of problems with his 
service-connected right ear, to include complaints of a continual 
feeling of fullness, muffled sounds, rawness of his inner ear and 
Eustachian tube, and painful pressure in his right middle ear and 
Eustachian tube, to be credible, and further finds that he is 
competent to report such symptoms.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  The evidence of record, however, does not 
support the assignment of a compensable rating for the Veteran's 
service-connected residual scarring of tympanic membrane, status 
post recurrent otitis media, right ear, under either DC 6201 or 
6211.  

As an initial matter, the Board notes that a noncompensable (zero 
percent rating) is the maximum rating under DC 6211.  As such, 
the assignment of a rating in excess of zero percent is 
impossible under these diagnostic criteria.  Secondly, the 
evidence of record does not support a finding that the Veteran's 
service-connected residual scarring of tympanic membrane, status 
post recurrent otitis media, right ear, exhibits compensable 
hearing impairment under DC 6201 and the tables used to determine 
whether a Veteran has any hearing impairment.  Rather, under 
Table VI, the audiological test results of June 2004 and April 
2010 correspond to Level I for the service-connected right ear.  
Using Level I for the left ear and Level I for the right, the 
applicable percentage rating is zero under Table VII.  See 
38 C.F.R. § 4.85.  

The Board has considered whether the Veteran's service-connected 
residual scarring of tympanic membrane, status post recurrent 
otitis media, right ear, may be rated under other diagnostic 
codes related to diseases of the ear.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The remaining diagnostic 
codes are simply not applicable to the Veteran's disability as it 
is neither contended nor shown that his right ear exhibits 
suppuration, aural polyps, mastoiditis or cholesteatoma (DC 
6200); otosclerosis (DC 6202); loss of auricle (DC 6207); or 
malignant or benign neoplasm of the ear (DCs 6208 and 6209).  See 
VA C&P audio and ear disease examination reports; VA treatment 
records.  Nor is there evidence of a diagnosed peripheral 
vestibular disorder or Meniere's syndrome to support the 
assignment of a rating under DC 6204 or DC 6205, respectively.  
Id.  Lastly, although the evidence does support a finding of 
otitis externa, which has been described as serous, DC 6210 is 
not for application in the absence of swelling and itching 
requiring frequent and prolonged treatment.  Id.  In addition, 
the Veteran is already in receipt of a 10 percent evaluation for 
tinnitus (DC 6260).  

In regards to the Veteran's service-connected thoracolumbar 
strain/DDD of the lumbar spine, the evidence of record supports 
the assignment of a 10 percent evaluation under the General 
Rating Formula for Diseases and Injuries of the Spine as of 
October 31, 2005, the date on which he first exhibited objective 
manifestations of localized tenderness associated with his back 
disability (mild right sacroiliac tenderness; sciatic notch 
tenderness) not resulting in abnormal gait or abnormal spinal 
contour.  See BP PC office visit note.  Subsequent treatment 
notes reveal similar findings.  See November 2005 and March 2006 
consult PMR PT notes (mild tenderness to palpation in the right 
sacral sulcus); December 2006 ambulatory care note (tenderness in 
the right lumbar area); March 2007 physical medicine rehab 
consult note (tenderness along the right sacroiliac joint and low 
lumbar paraspinals).  

The evidence of record dated between May 1, 2004 and October 31, 
2005, however, does not support the assignment of a compensable 
rating for the Veteran's service-connected thoracolumbar 
strain/DDD of the lumbar spine under the General Rating Formula 
for Diseases and Injuries of the Spine.  This is so because there 
is no objective evidence of forward flexion of the thoracolumbar 
spine greater than 60 degrees, but not greater than 85 degrees, 
or a combined range of motion greater than 120 degrees, but not 
greater than 235 degrees.  Rather, range of motion testing 
revealed normal forward flexion of the thoracolumbar spine to 90 
degrees and a combined range of motion of 240 degrees.  See June 
2004 and March 2005 VA C&P examination reports.  There is also no 
evidence of muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  Id.; see 
also VA treatment records.  

A compensable rating under the Formula for Rating IDS is also not 
for application at any time between May 1, 2004 and October 31, 
2005 because there is no evidence of incapacitating episodes 
having a total duration of at least one week but less than two 
weeks during the prior year.  See June 2004 and March 2005 VA C&P 
examination reports; VA treatment records.  

The evidence of record dated as of October 31, 2005 also does not 
support the assignment of a rating in excess of 10 percent for 
the Veteran's service-connected thoracolumbar strain/DDD of the 
lumbar spine under either the General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating IDS Based on 
Incapacitating Episodes.  This is so because, at worst, forward 
flexion has been limited to 80 degrees, which occurred on only 
one occasion.  See May 2007 VA C&P examination report.  On all 
other occasions where range of motion testing was conducted and 
discussed, the Veteran was reported as exhibiting normal forward 
flexion to 90 degrees or forward flexion described as full and/or 
100 percent.  See November 2005 and March 2006 consult PMR PT 
notes; August 2008 ambulatory care note; March 2009 physical 
therapy consult note; September 2010 VA C&P examination report.  

In addition to the foregoing, the Veteran's combined range of 
motion of the thoracolumbar spine was greater than 170 degrees on 
two occasions, see May 2007 (180 degrees) and September 2010 (225 
degrees) VA C&P examination reports, and although there is 
evidence of scoliosis, there is no evidence that it was caused by 
muscle spasm or guarding, or that muscle spasm or guarding 
resulted in reversed lordosis or abnormal kyphosis, though flat 
lumbar lordosis was noted in March 2009.  Id; see also VA 
treatment records and radiographic/imaging reports.  Lastly, 
although the Veteran has reported incapacitating episodes during 
VA examinations in May 2007 and September 2010, he denied bed 
rest prescribed by a physician in May 2007 and the September 2010 
VA examiner noted there were no incapacitating episodes of 
thoracolumbar pain in the past year where the Veteran was placed 
on bed rest by a physician.  In the absence of incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months, the criteria for the next 
highest (20 percent) rating under the Formula for Rating IDS is 
also not for application.  

Consideration has been given to any functional impairment and any 
effects of pain on functional abilities.  During the June 2004 VA 
examination, the examiner noted that there was only minimal 
functional impairment and that range of motion and joint function 
were not additionally limited by pain, fatigue, weakness or lack 
of endurance following repetitive use; the March 2005 VA examiner 
noted that there was no pain with range of motion and no 
additional range of motion loss due to pain, weakness, fatigue or 
lack of endurance following repetitive use.  These findings do 
not support the assignment of a compensable rating between May 1, 
2004 and October 31, 2005 under 38 C.F.R. §§ 4.40 and 4.45 
pursuant to the guidelines set forth in DeLuca.  

The Board acknowledges that at the time of the May 2007 VA 
examination, the examiner noted that pain began at 70 degrees of 
flexion, 20 degrees of extension and left lateral flexion, and 15 
degrees of right lateral flexion, and that range of motion was 
reduced due to pain.  The May 2007 VA examiner clearly noted, 
however, that range of motion was not reduced by fatigue, 
weakness or lack of endurance.  The Board also acknowledges that 
the September 2010 VA examiner reported that pain set in at 70 
degrees of flexion, at 25 degrees of extension, at 15 degrees on 
left lateral flexion and at zero to 30 degrees on left lateral 
rotation.  Although there was objective evidence of pain on 
active range of motion manifested by grimacing, there was no 
objective evidence of pain following repetitive motion or 
additional limitations after three repetitions.  In light of the 
foregoing, the Board finds that a rating in excess of 10 percent 
is not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the 
guidelines set forth in DeLuca as of October 31, 2005.  This is 
so because even taking into account the findings noted at the 
time of the May 2007 and September 2010 VA examinations of pain 
setting in at 70 degrees out of 80 and 90 degrees of flexion, 
respectively, the Veteran would not meet the criteria for the 
next higher rating, which requires forward flexion greater than 
30 degrees but not greater than 60 degrees (20 percent).  See 38 
C.F.R. § 4.71a, DC 5235-5243 (2010).

The Board has also considered whether the Veteran manifests any 
associated objective neurologic abnormalities so as to warrant a 
separate rating under an appropriate diagnostic code for the time 
period prior to September 10, 2010, when a 10 percent rating for 
L5 lumbar radiculopathy, right, was granted.  See 38 C.F.R. § 
4.71a, Note (1) (2010); September 2010 rating decision.  The 
Board acknowledges that the Veteran has reported back pain 
radiating to his right hip and leg on a fairly consistent basis 
throughout the appellate period, which at times was accompanied 
with complaints of leg numbness.  See December 2004 Sarasota 
physician note and addendum (pain occasionally down right leg and 
lateral thigh); March 2005 VA C&P examination report (pain with 
occasional radiation down posterolatereal aspect of right leg to 
toe level); October 2005 BP PC office visit note (pain radiating 
down leg); March 2007 physical medicine rehab consult note (pain 
with intermittent radiation down right leg with numbness to 
dorsum of right foot); May 2007 VA C&P examination report (pain 
radiating to right leg; occasional numbness in his bilateral 
lower extremities); August 2008 ambulatory care note (occasional 
pain down right leg); May 2009 ambulatory care note (radiation of 
pain down right thigh).  Neurological examination or screening, 
however, was consistently normal, the Veteran denied bowel and/or 
bladder impairment, and sensory testing was also normal.  See 
December 2004 Sarasota physician note and addendum; March 2005 
and March 2007 VA C&P examination reports; October 2005 and 
February 2006 BP PC office visit notes; June 2006, August 2008, 
and May 2009 ambulatory care notes; March 2007 physical medicine 
rehab consult note.  

While the Board acknowledges that the Veteran presented to the 
primary care clinic in December 2006 with complaint of low back 
pain with radiculopathy to the right hip/leg and was assessed 
with low back pain with sciatic symptoms, and that he was seen 
with complaints of right lower extremity radicular 
numbness/tingling down the posterior thigh to the distal portion 
of the ankle in March 2009, no confirmed neurological abnormality 
was diagnosed on those occasions.  See December 2006 ambulatory 
care note; March 2009 physical therapy consult note.  In light of 
the foregoing, and in the absence of any medical evidence of a 
diagnosis related to neurological abnormality associated with the 
Veteran's service-connected thoracolumbar strain/DDD of the 
lumbar spine, the evidence of record does not support the 
assignment of a separate rating prior to May 2010.  

The Board does find that the assignment of the 10 percent rating 
for L5 lumbar radiculopathy, right, should be effective May 27, 
2009, when the Veteran was seen in ambulatory care with report of 
back pain radiating down his right leg when sitting on his right 
buttock or with prolonged walking and right thigh numbness and 
tingling below the right knee, and at which time he was assessed 
with lumbar radiculopathy, right leg.  

II.	Extraschedular consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2010).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

The symptoms exhibited by the Veteran's right ear disability, to 
include painful pressure, decreased hearing, residual scarring 
and otitis media, and the symptoms exhibited by his back 
disability, to include pain, limitation of motion and tenderness, 
are contemplated by the rating criteria (i.e., 38 C.F.R. § 4.71a, 
DCs 5235-5243; 38 C.F.R. § 4.87, DCs 6201 and 6211), which 
reasonably describe the Veteran's disabilities.  Therefore, 
referral for consideration of an extraschedular rating is not 
warranted for either of his claims.  

III.	 Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Prior to the issuance of the October 2004 rating decision that is 
the subject of the appeal, the Veteran was advised of the 
evidence necessary to substantiate a claim for service connection 
and of his and VA's respective duties in obtaining evidence.  See 
May 2004 letter.  He was also notified of effective dates for 
ratings and degrees of disability.  See March 2006 letter.  The 
Board notes that "[i]n cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated - it has been proven."  Dingess v. Nicholson, 
19 Vet. App. 473, 491 (2006).  When service connection has been 
granted and an initial disability rating and effective date have 
been assigned, section 5103(a) is no longer applicable.  
Accordingly, the duty to notify has been fulfilled as to these 
claims.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  This duty has also been met, as the 
Veteran's service, VA and private treatment records have been 
associated with the claims folder and he was afforded several 
appropriate VA examinations in connection with his claims.  The 
Board finds that the agency of original jurisdiction 
substantially complied with the April 2008 remand orders and no 
further action is necessary in this regard.  See D'Aries v. 
Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).  The VA examinations were thorough and detailed, and 
the record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

An initial compensable evaluation for residual scarring of 
tympanic membrane, status post recurrent otitis media, right ear, 
is denied.  

An initial compensable evaluation for thoracolumbar strain/DDD of 
the lumbar spine is denied prior to October 31, 2005.  

An initial rating of 10 percent, and not higher, for service-
connected thoracolumbar strain/DDD of the lumbar spine is granted 
as of October 31, 2005, subject to the laws and regulations 
governing the payment of monetary benefits.

A separate 10 percent rating for L5 lumbar radiculopathy, right, 
is granted as of May 27, 2009 (prior to September 10, 2010 as was 
assigned by the RO), subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


